USDC IN/ND case 1:19-cv-00211-WCL-SLC document 29 filed 02/08/21 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          FORT WAYNE DIVISION

CARISA A. SNYDER,                  )
                                   )
      Plaintiff,                   )
                                   )        Cause No. 1:19-cv-00211-WCL-SLC
v.                                 )
                                   )
UNITED STATES OF AMERICA,          )
                                   )
      Defendant.                   )

                   SECOND INTERIM REPORT OF MEDIATOR

      Mediation in this case has been scheduled to take place on Monday,

May 10, 2021 commencing at 9:30 a.m. The undersigned will report to this

Court thereafter as to whether settlement is achieved. Many thanks for the

appointment!

                                   BARRETT McNAGNY LLP


Dated: 2/8/2021                    /s/ Kevin K. Fitzharris
                                   Kevin K. Fitzharris, #15425-02
                                   215 East Berry Street
                                   P.O. Box 2263
                                   Fort Wayne, IN 46801-2263
                                   (260) 423-9551
                                   E-mail: kkf@barrettlaw.com

Copies to:

Dennis H. Geisleman, Esq.              Deborah M. Leonard, Esq.
Dennis R. Brown, Esq.                  Lauren Waxler, Esq.
GEISLEMAN & BROWN                      U.S. Attorney’s Office
Harrison Place, Suite 100              Northern District of Indiana
919 S. Harrison Street                 3128 Federal Building
Fort Wayne, IN 46802                   1300 South Harrison Street
                                       Fort Wayne, IN 46801



                                 Page 1 of 1
2870805
